DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xiaojian (CN101752407A) hereinafter “Xiaojian” (Supplied with Applicant’s IDS).
Regarding claim 1, Fig. 4 of Xiaojian teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 1 below) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 1 below), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item 11), a second sub-pixel unit (Item 12), and a third sub-pixel unit (Item 13); wherein the sub-pixel units with the same color are arranged in a predetermined slash 

    PNG
    media_image1.png
    514
    400
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Xiaojian Fig. 4)
Regarding claim 2, Fig. 4 of Xiaojian further teaches wherein each one of the third-order matrix subunits (See Picture 1 above) has three first sub-pixel units (Item 11), three second sub-pixel units (Item 12), and three third sub-pixel units (Item 13).
Regarding claim 3, Fig. 4 of Xiaojian further teaches where in each one of the third-order matrix subunits, the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 4, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 4 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 4 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 4 does not require any additional structure to the pixel arrangement structure. Xiaojian teaches where the pixel arrangement structure is prepared.
Regarding claim 5, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 5 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 5 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 5 does not require any additional structure to the pixel arrangement structure. However, Xiaojian further teaches where the pixel arrangement structure includes a substrate (Item 9).
Regarding claim 7, Fig. 4 of Xiaojian further teaches wherein an area ratio of the first sub-pixel unit (Item 11), the second sub-pixel unit (Item 12), and the third sub-pixel (Item 13) unit is 1:1:1.
Regarding claim 8, Fig. 4 of Xiaojian further teaches wherein the first sub-pixel unit (Item 11) corresponds to a red sub-pixel unit (R), the second sub-pixel unit (Item 12) corresponds to a green sub-pixel unit (G), and the third sub-pixel unit (Item 13) corresponds to a blue sub-pixel unit (B).
Regarding claim 9, Fig. 4 of Xiaojian further teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 1 above) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 1 above), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item 11), a second sub-pixel unit (Item 12), and a third sub-pixel unit (Item 12); wherein the sub-pixel units with the same color are arranged in a predetermined slash direction D in the pixel arrangement structure (See D1 in Picture 1 above).
Regarding claim 10, Fig. 4 of Xiaojian further teaches wherein each one of the third-order matrix subunits (See Picture 1 above) has three first sub-pixel units (Item 11), three second sub-pixel units (Item 12), and three third sub-pixel units (Item 13).
Regarding claim 11, Fig. 4 of Xiaojian further teaches wherein in each one of the third-order matrix subunits (See Picture 1 above), the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 12, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 12 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 12 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 12 does not require any additional structure to the pixel arrangement structure. Xiaojian teaches where the pixel arrangement structure is prepared.
Regarding claim 13, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 13 does not require any additional structure to the pixel arrangement structure. However, Xiaojian further teaches where the pixel arrangement structure includes a substrate (Item 9).
Regarding claim 15, Fig. 4 of Xiaojian further teaches wherein an area ratio of the first sub-pixel unit (Item 11), the second sub-pixel unit (Item 12), and the third sub-pixel (Item 13) unit is 1:1:1.
Regarding claim 16, Fig. 4 of Xiaojian further teaches wherein the first sub-pixel unit (Item 11) corresponds to a red sub-pixel unit (R), the second sub-pixel unit (Item 12) corresponds to a green sub-pixel unit (G), and the third sub-pixel unit (Item 13) corresponds to a blue sub-pixel unit (B).
Regarding claim 17, Fig. 4 of Xiaojian further teaches an organic light emitting diode (OLED) display device (See supplied Abstract in Applicant’s supplied IDS) , comprising: a pixel arrangement structure according to claim 1 (For brevity the entirety of the rejection of claim 1 will not be repeated here; See rejection of claim 1 above).
Regarding claim 18, Fig. 4 of Xiaojian further teaches an organic light emitting diode (OLED) display device (See supplied Abstract in Applicant’s supplied IDS), comprising: a pixel arrangement structure according to claim 9 (For brevity the entirety of the rejection of claim 9 will not be repeated here; See rejection of claim 9 above).
Claims 1-5, 7-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gan et al. (US 2018/0314088) hereinafter “Gan”.
Regarding claim 1, Fig. 1of Gan teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 2 below) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 2 below), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item R), a second sub-pixel unit (Item G), and a third sub-pixel unit (Item B); wherein the sub-pixel units with the same color are arranged in a predetermined slash direction D in the pixel arrangement structure, the predetermined slash direction comprises a first sub-slash direction D1 (See Picture 2 below), the first sub-slash direction D1 is parallel to a first diagonal of the third-order matrix subunit.

    PNG
    media_image2.png
    286
    500
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Gan Fig. 1)
Regarding claim 2, Fig. 1 of Gan further teaches wherein each one of the third-order matrix subunits (See Picture 2 above) has three first sub-pixel units (Item R), three second sub-pixel units (Item G), and three third sub-pixel units (Item B).
Regarding claim 3, Fig. 1 of Gan further teaches where in each one of the third-order matrix subunits, the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 4, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 4 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 4 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 4 does not require any additional structure to the pixel arrangement structure. Gan teaches where the pixel arrangement structure is prepared.
Regarding claim 5, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 5 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 5 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 5 does not require any additional structure to the pixel arrangement structure. However, Gan further teaches where the pixel arrangement structure includes a substrate (Paragraph 0003).
Regarding claim 7, Fig. 1 of Gan further teaches wherein an area ratio of the first sub-pixel unit (Item R), the second sub-pixel unit (Item G), and the third sub-pixel (Item B) unit is 1:1:1.
Regarding claim 8, Fig. 1 of Gan further teaches wherein the first sub-pixel unit (Item R) corresponds to a red sub-pixel unit, the second sub-pixel unit (Item G) corresponds to a green sub-pixel unit, and the third sub-pixel unit (Item B) corresponds to a blue sub-pixel unit.
Regarding claim 9, Fig. 1 of Gan further teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 2 above) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 2 above), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item R), a second sub-pixel unit (Item G), and a third sub-pixel unit (Item B); wherein the sub-pixel units with the same color are arranged in a predetermined slash direction D in the pixel arrangement structure (See D1 in Picture 2 above).
Regarding claim 10, Fig. 1 of Gan further teaches wherein each one of the third-order matrix subunits (See Picture 2 above) has three first sub-pixel units (Item R), three second sub-pixel units (Item G), and three third sub-pixel units (Item B).
Regarding claim 11, Fig. 1 of Gan further teaches wherein in each one of the third-order matrix subunits (See Picture 2 above), the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 12, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 12 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 12 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 12 does not require any additional structure to the pixel arrangement structure. Gan teaches where the pixel arrangement structure is prepared.
Regarding claim 13, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 13 does not require any additional structure to the pixel arrangement structure. However, Gan further teaches where the pixel arrangement structure includes a substrate (Paragraph 0003).
Regarding claim 15, Fig. 1 of Gan further teaches wherein an area ratio of the first sub-pixel unit (Item R), the second sub-pixel unit (Item G), and the third sub-pixel (Item B) unit is 1:1:1.
Regarding claim 16, Fig. 1 of Gan further teaches wherein the first sub-pixel unit (Item R) corresponds to a red sub-pixel unit, the second sub-pixel unit (Item G) corresponds to a green sub-pixel unit, and the third sub-pixel unit (Item B) corresponds to a blue sub-pixel unit.
Claims 1-5, 7-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al. (CN104036715) hereinafter “Wang” (Supplied with Applicant’s IDS).
Regarding claim 1, Fig. 7 of Wang teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 3 below) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 3 below), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item R), a second sub-pixel unit (Item G), and a third sub-pixel unit (Item B); wherein the sub-pixel units with the same color are arranged in a predetermined slash direction D in the pixel arrangement structure, the predetermined slash direction comprises a first sub-slash direction D1 (See Picture 3 below), the first sub-slash direction D1 is parallel to a first diagonal of the third-order matrix subunit.

    PNG
    media_image3.png
    145
    412
    media_image3.png
    Greyscale

Picture 3 (Labeled version of Wang Fig. 7)
Regarding claim 2, Fig. 7 of Wang further teaches wherein each one of the third-order matrix subunits (See Picture 3 above) has three first sub-pixel units (Item R), three second sub-pixel units (Item G), and three third sub-pixel units (Item B).
Regarding claim 3, Fig. 7 of Wang further teaches where in each one of the third-order matrix subunits, the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 4, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 4 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 4 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 4 does not require any additional structure to the pixel arrangement structure. Wang teaches where the pixel arrangement structure is prepared.
Regarding claim 5, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 5 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 5 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 5 does not require any additional structure to the pixel arrangement structure. 
Regarding claim 7, Fig. 7 of Wang further teaches wherein an area ratio of the first sub-pixel unit (Item R), the second sub-pixel unit (Item G), and the third sub-pixel (Item B) unit is 1:1:1.
Regarding claim 8, Fig. 7 of Wang further teaches wherein the first sub-pixel unit (Item R) corresponds to a red sub-pixel unit, the second sub-pixel unit (Item G) corresponds to a green sub-pixel unit, and the third sub-pixel unit (Item B) corresponds to a blue sub-pixel unit.
Regarding claim 9, Fig. 7 of Wang further teaches a pixel arrangement structure, comprising: a plurality of matrix units (See Picture 3 above) with three rows and six columns arranged in an array, wherein the matrix unit with three rows and six columns comprises two third-order matrix subunits (See Picture 3 above), and each one of the third-order matrix subunits comprises 3x3 sub-pixel units, each row and each column of the third-order matrix subunits are both provided with a first sub-pixel unit (Item R), a second sub-pixel unit (Item G), and a third sub-pixel unit (Item B); wherein the sub-pixel units with the same color are arranged in a predetermined slash direction D in the pixel arrangement structure (See D1 in Picture 3 above).
Regarding claim 10, Fig. 7 of Wang further teaches wherein each one of the third-order matrix subunits (See Picture 3 above) has three first sub-pixel units (Item R), three second sub-pixel units (Item G), and three third sub-pixel units (Item B).
Regarding claim 11, Fig. 7 of Wang further teaches wherein in each one of the third-order matrix subunits (See Picture 3 above), the corresponding colors of the sub-pixel units in each row are arranged in different orders, and the corresponding colors of the sub-pixel units in each column are arranged in different orders.
Regarding claim 12, the process limitation of “where the pixel arrangement structure is prepared by a line bank technology” found in product claim 12 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 12 does not require that the pixel arrangement structure is prepared by a line bank technology, but simply that the pixel arrangement structure is prepared as the limitation in claim 12 does not require any additional structure to the pixel arrangement structure. Wang teaches where the pixel arrangement structure is prepared.
Regarding claim 13, the process limitation of “wherein an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require that an angle between a moving direction of a printer head and a shorter edge of a carrier substrate is 45 degrees, but simply that the pixel arrangement structure is prepared as the limitation in claim 13 does not require any additional structure to the pixel arrangement structure. 
Regarding claim 15, Fig. 7 of Wang further teaches wherein an area ratio of the first sub-pixel unit (Item R), the second sub-pixel unit (Item G), and the third sub-pixel (Item B) unit is 1:1:1.
Regarding claim 16, Fig. 7 of Wang further teaches wherein the first sub-pixel unit (Item R) corresponds to a red sub-pixel unit, the second sub-pixel unit (Item G) corresponds to a green sub-pixel unit, and the third sub-pixel unit (Item B) corresponds to a blue sub-pixel unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaojian (CN101752407A) hereinafter “Xiaojian” (Supplied with Applicant’s IDS) in view of Gao et al. (US 2016/0293084) hereinafter “Gao”.
Regarding claim 6, Xiaojian teaches all of the elements of the claimed invention as stated above.
Fig. 4 of Xiaojian further teaches where a shape of the each of the sub-pixel units is a rectangle.
Xiaojian does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Gao teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Gao Paragraph 0005). 
Regarding claim 14, Xiaojian teaches all of the elements of the claimed invention as stated above.
Fig. 4 of Xiaojian further teaches where a shape of the each of the sub-pixel units is a rectangle.
Xiaojian does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Gao teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Gao Paragraph 0005). 
Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2018/0314088) hereinafter “Gan” in view of Gao et al. (US 2016/0293084) hereinafter “Gao”.
Regarding claim 6, Gan teaches all of the elements of the claimed invention as stated above.
Fig. 1 of Gan further teaches where a shape of the each of the sub-pixel units is a rectangle.
Gan does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Gao teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Gao Paragraph 0005). 
Regarding claim 14, Gan teaches all of the elements of the claimed invention as stated above.
Fig. 1 of Gan further teaches where a shape of the each of the sub-pixel units is a rectangle.
Gan does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Gao teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Gao Paragraph 0005). 
Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN104036715) hereinafter “Wang” (Supplied with Applicant’s IDS) in view of Gao et al. (US 2016/0293084) hereinafter “Gao”.
Regarding claim 6, Wang teaches all of the elements of the claimed invention as stated above.
Fig. 7 of Wang further teaches where a shape of the each of the sub-pixel units is a rectangle.
Wang does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Gao teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Gao Paragraph 0005). 
Regarding claim 14, Wang teaches all of the elements of the claimed invention as stated above.
Fig. 7 of Wang further teaches where a shape of the each of the sub-pixel units is a rectangle.
Wang does not explicitly teach where a length to width ratio of the rectangle is 2:1.
Fig. 1 of Gao teaches where a sub-pixel unit (Items R, G and B, respectively) have the shape of a rectangle, where the length to width ratio of the rectangle is 2:1 (Paragraph 0011)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length to width ration of the rectangle be 2:1 because it results in a display panel with an improved visual resolution (Gao Paragraph 0005). 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. US2016/0275858 Fig. 1C
He et al. US2017/0061907 Fig. 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891